IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               January 26, 2010 Session

         STATE OF TENNESSEE v. WENDELL WAYNE SWEETON

            Direct Appeal from the Criminal Court for Hamilton County
                        No. 261342    Don W. Poole, Judge




               No. E2009-00012-CCA-R3-CD - Filed January 21, 2011


The appellant, Wendell Wayne Sweeton, was convicted by a jury of driving under the
influence (DUI), third offense. The trial court imposed a sentence of eleven months and
twenty-nine days, with 150 days to be served in confinement and the remainder to be served
on probation. On appeal, the appellant challenges the trial court’s rulings regarding
purported discovery and Brady violations, the denial of appellant’s suppression motion, and
the admissibility of the appellant’s prior DUI convictions. Upon review, we affirm the
judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and D. K ELLY T HOMAS, J R., J., joined.

C. Parke Masterson, Jr., Chattanooga, Tennessee, for the appellant, Wendell Wayne Sweeton.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; William H. Cox, District Attorney General; and Cameron Williams and
Brian Chapuran, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       The proof adduced at trial revealed that Red Bank Police Officer Sean Shelton was
working patrol on the night shift of May 27, 2006. At approximately 3:00 a.m, Officer
Shelton was watching traffic from his police cruiser, which was parked in the parking lot of
the Bridge Center located approximately half a block from the Cherokee Boulevard tunnel.
He saw the appellant, who was driving a silver 2001 Lincoln Continental, drive through the
tunnel from Chattanooga in both the northbound and southbound lanes of traffic. Because
the appellant crossed into the opposing lane without correcting, Officer Shelton activated his
police cruiser’s emergency lights and siren and began pursuit.

        Officer Shelton, traveling north on Dayton Boulevard, saw the appellant “straddle[]
both lanes.” The appellant drove around a “blind curve,” and Officer Shelton briefly lost
sight of him. When he regained visual contact, he saw the appellant driving almost
completely in the opposing lane. While the appellant was on Dayton Boulevard, “[m]ost of
the time, he was occupying both lanes. Periodically, he would come back in his lane and
coast back into [the] opposing lane of traffic.” Officer Shelton observed no other traffic at
that time.

       At the intersection of Dayton Boulevard and Signal Mountain Road, the appellant
pulled into the left turn lane and stopped. Officer Shelton parked his cruiser behind the
appellant. He left his lights on but deactivated the siren, got out of his vehicle, and
approached the appellant’s car. When he was between the driver’s side rear door and the
front door of the appellant’s vehicle, the appellant drove off, turning left onto Signal
Mountain Road. Officer Shelton ran back to his car, activated his siren, and again pursued
the appellant. At some point during the pursuit, Officer Shelton was joined by Officers
Nicholas Dewey and David Spandau as well as three Chattanooga police officers who were
each in separate vehicles.

        Despite many opportunities to do so, the appellant did not pull off the road until he
reached the parking lot of Austin Feed and Seed. Once the appellant stopped, Officer
Shelton got out of his car and approached the appellant’s vehicle with his gun drawn. Officer
Shelton thought the appellant was fleeing from police and drew his gun for safety reasons.
As he approached the appellant’s vehicle, Officer Shelton repeatedly ordered the appellant
to turn off his car and place his hands on the steering wheel. The appellant did not comply.

       When Officer Shelton reached the appellant’s vehicle, he saw the appellant slumped
over the steering wheel. Officer Shelton could not see the appellant’s hands because they
were “down low.” The appellant “kept falling back in his seat, falling back over the wheel,
and didn’t seem to know that [Officer Shelton] was standing at his door.” Officer Shelton
opened the driver’s door and “escort[ed]” the appellant out of the vehicle. When the
appellant was out of the vehicle, Officer Shelton reached into the vehicle and turned off the
ignition. The Chattanooga officers left the scene once the appellant was out of the vehicle.

      Officer Shelton had to support the appellant by the arm “because he couldn’t remain
balanced outside of the vehicle.” Officer Shelton noticed “a strong odor of an alcoholic

                                             -2-
beverage” coming from the appellant. Officer Shelton asked the appellant where he was
going, and the appellant responded that he was going home. When Officer Shelton asked
where he was coming from, the appellant said he had just left a bar called “the Big Chill.”
Officer Shelton asked the appellant why he had crossed into the opposing lane of traffic and
had not stopped for police. Officer Shelton said the appellant did not seem to understand the
question. At that point, Officer Shelton asked the appellant if he had been drinking, and the
appellant replied that he had consumed four beers at the Big Chill. Officer Shelton noticed
that the appellant’s eyes were bloodshot and that his speech was very slurred.

        Believing the appellant to be under the influence of alcohol, Officer Shelton asked the
appellant to perform two field sobriety tests, the “walk-and-turn” and “the one-legged stand.”
The appellant agreed to perform the tests. Officer Shelton demonstrated the walk-and-turn
test for the appellant and explained that

              the person submitting to the test is to take nine heel-to-toe steps
              in a straight line, with their arms down to their side, and
              counting each step out loud. On their ninth step, they’re to stop,
              turn slowly, in baby steps, and then return where they came from
              on the line nine more steps, back where they started, with their
              heels touching their toes.

        The appellant said he understood the test. However, when performing the test the
appellant walked in the wrong direction, he did not count aloud, and he did not touch heel
to toe. Officer Shelton had to instruct the appellant to return to the yellow line. In Officer
Shelton’s opinion, the appellant failed the walk-and-turn test.

     Next, Officer Shelton had the appellant perform the one-legged stand.                  He
demonstrated the test for the appellant and explained that

              you stand with your arms down to your side, you raise one leg,
              toe pointed outward approximately . . . six inches from the
              ground, and you count from one one thousand and one to one
              one thousand and thirty until an officer asks you to stop for your
              safety purposes.

The appellant said he understood the test. He fell backwards on his first two attempts. On
the third try, the appellant raised his leg and “counted one one thousand and one, two
thousand, three, four thousand, five, five, five thousand, four, and then stopped the test on
his own.” In Officer Shelton’s opinion, the appellant failed the one-legged stand test.



                                              -3-
       Officer Shelton arrested the appellant for driving under the influence and transported
him to the police station. Officer Shelton asked the appellant to take a breath alcohol test,
and the appellant consented. Because Officer Shelton was not certified in conducting a
breath alcohol test on the Intoximeter EC/IR II (“Intoximeter”), Officer Nicholas Dewey
conducted the test. Officer Dewey observed the appellant for twenty minutes before
conducting the test. The test revealed that the appellant’s breath alcohol content was .16,
twice the legal limit.

        The appellant was convicted of DUI and DUI per se based upon the appellant’s blood
alcohol content. The trial court merged the convictions then proceeded to the second portion
of the bifurcated proceedings, for the jury to determine the number of prior DUI convictions
the appellant had. The State produced copies of convictions, demonstrating that the appellant
had previously been convicted of DUI in Hamilton County, Tennessee, and in Fulton County,
Georgia. Based upon this proof, the jury found the appellant guilty of DUI, third offense.
Thereafter, the trial court imposed a sentence of eleven months and twenty-nine days and
ordered the appellant to serve 150 days of his sentence in confinement and the remainder on
probation.

                                        II. Analysis

                              A. Discovery/Brady Violations

       As his first issue, the appellant argues that the trial court erred by “not excluding
evidence witheld (sic) from the defense in violation of Rule 16 and Brady v. Maryland[, 373
U.S. 83 (1963)].” Specifically, the appellant contends that the State violated discovery rules
by failing to disclose information concerning the stop that Officer Shelton
contemporaneously wrote in his notebook. Additionally, the appellant complains that at trial
Officer Shelton’s testimony revealed that the appellant had signed a medical form prior to
booking, which was not disclosed during discovery.

         At trial, Officer Shelton testified on cross-examination that he usually made notes in
a small notebook regarding a suspect’s performance of field sobriety tests then transferred
the pertinent information from those notes to the affidavit of complaint accompanying the
arrest report. Following Officer Shelton’s response, defense counsel moved for a mistrial
or, in the alternative, to have that information brought to court. Defense counsel argued that
he had filed a pretrial motion for discovery, requesting “any notes made by the police officer
in the investigation of this case.” He maintained that a discovery violation occurred because
the State failed to disclose the information contained in the notebook where Officer Shelton
made notes about the appellant’s performance on the field sobriety tests. During a voir dire
examination, Officer Shelton stated that his notes included only cursory details, such as the

                                              -4-
appellant’s name and date of birth. The notes included the appellant’s performance on the
field sobriety tests, which was later documented in the affidavit of complaint. Officer
Shelton said that his notes may have included the appellant’s statement that he was coming
from the Big Chill where he had four beers, but he also included that information in the
affidavit of complaint.

       Additionally, during direct examination Officer Shelton testified that he asked the
appellant if he had any physical ailments which could impair his performance on the field
sobriety tests, and the appellant said he did not. On cross-examination, the defense
questioned Officer Shelton regarding whether the appellant could have been suffering from
some malady, such as diabetes, which could have mimicked the signs of being under the
influence of alcohol. Officer Shelton stated that while a diabetic attack could “show signs
or symptoms of [an] impaired driver,” the appellant did not appear to suffer such an ailment.
On redirect, Officer Shelton testified that “anytime we book somebody in, we have a medical
form they have to fill out, whether they’re suicidal or they need emergency medical attention,
and [the appellant] was asked those two questions after his arrest and he said no.” Officer
Shelton said that prior to booking, the appellant signed a form attesting that he did not
require medical attention.

       Regarding the officer’s notebook, the trial court stated, “[Officer Shelton] says he
doesn’t have them or doesn’t know where they are, I’m not going to require him to do
something [when] he doesn’t know where they are.” The trial court found “that no Rule 16
violation was committed that would result in anything that the Court would do concerning
this.” The court further found that “the State has complied with the discovery request after
multiple hearings concerning what was asked for.” The court observed that defense counsel
had thoroughly cross-examined witnesses about the information in the undisclosed
documents.

        First, we will address the appellant’s assertion that the failure to disclose the materials
violated discovery rules. Tennessee Rule of Criminal Procedure 16 governs the discovery
rights of parties in a criminal proceedings. In pertinent part, Rule 16(a)(1)(F) provides that

               [u]pon a defendant’s request, the state shall permit the defendant
               to inspect and copy or photograph . . . documents . . . or copies
               thereof, if the item is within the state’s possession or control
               and:

                      (i) the item is material to preparing the defense;




                                                -5-
                     (ii) the government intends to use the item in its case-in-
              chief at trial; or

                    (iii) the item was obtained from or belongs to the
              defendant.

        On appeal, the appellant acknowledges that he had the appellant’s arrest report and
the accompanying affidavit of complaint. In the affidavit, Officer Shelton stated that the
appellant was unable to hold up his head in his vehicle and continuously slumped forward
and backward in his seat. The affidavit reflected that when the appellant exited his vehicle,
he “stated that he had 4 beers at the Big Chill and was on his way home.” Officer Shelton
testified that the information contained in his notes was cursory and included the appellant’s
name, date of birth, performance on the field sobriety tests, and, possibly, his statement about
drinking beer at the Big Chill. The appellant argues that the medical form and the notebook
“could be” helpful or material to his case. We conclude the appellant’s argument is, at best,
speculative. The appellant bears the burden of demonstrating “the degree to which the
impediments to discovery hindered trial preparation and defense at trial.” State v. Brown,
836 S.W.2d 530, 548 (Tenn. 1992). As we have stated, the appellant was aware of the
substance of the contested information through the arrest report and affidavit. Accordingly,
the appellant has not demonstrated how he was prejudiced by the alleged discovery violation.
Thus, he is not entitled to relief on this basis.

       We also conclude that the appellant is not entitled to relief under Brady. In Brady v.
Maryland, 373 U.S. 83, 87 (1963), the United States Supreme Court held that “suppression
by the prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the good faith
or bad faith of the prosecution.” See also Giglio v. United States, 405 U.S. 150, 154 (1972);
Hartman v. State, 896 S.W.2d 94, 101 (Tenn. 1995). However, a criminal defendant carries
the burden of proving a Brady violation by a preponderance of the evidence. State v. Edgin,
902 S.W.2d 387, 389 (Tenn.1995); State v. Spurlock, 874 S.W.2d 602, 610 (Tenn. Crim.
App. 1993). In order to carry his burden, a defendant must establish the following
prerequisites:

              1. The defendant must have requested the information (unless
              the evidence is obviously exculpatory, in which case the State is
              bound to release the information whether requested or not);

              2. The State must have suppressed the information;

              3. The information must have been favorable to the accused; and

                                              -6-
              4. The information must have been material.

Edgin, 902 S.W.2d at 389; see also Johnson v. State, 38 S.W.3d 52, 56 (Tenn. 2001); Irick
v. State, 973 S.W.2d 643, 657 (Tenn. Crim. App. 1998). This court has previously observed:

              The “prosecution is not required to disclose information that the
              accused already possesses or is able to obtain.” State v.
              Marshall, 845 S.W.2d 228, 233 (Tenn. Crim. App. 1992).
              Although the State is not obligated to disclose the entirety of the
              investigatory police work in a case, the State is required to
              disclose all favorable evidence obtained by any person acting on
              the government's behalf. See Moore v. Illinois, 408 U.S. 786,
              795 (1972)).

State v. Baldomero Galindo, No. E2009-00549-CCA-R3-CD, 2010 WL 4684469, at *17
(Tenn. Crim. App. at Knoxville, Nov. 19, 2010). The appellant has failed to establish that
the contested information was favorable to him or that the information was material.

       Additionally, regarding the so-called “medical report,” we note that “[t]he prosecution
is not required to disclose information that the accused already possesses or is able to
obtain.” State v. Marshall, 845 S.W.2d 228, 233 (Tenn. Crim. App. 1992). A brief
conversation between defense counsel and the appellant would have revealed that the
appellant did not have any medical conditions that would impair his performance on the field
sobriety tests and that the appellant had filled out a form attesting that he did not require
medical attention at the time of booking. “[T]he State is not obliged to make an investigation
or to gather evidence for the defendant.” State v. Michael Brown, No. 01C01-9711-CC-
00518, 1999 WL 743610, at *3 (Tenn. Crim. App. at Nashville, Sept. 24, 1999) (citing State
v. Reynolds, 671 S.W.2d 854, 856 (Tenn. Crim. App. 1984)).

        We also note that the appellant has included a “laundry list” of alleged
discovery/Brady violations, without supporting his additional complaints with argument.
However, as with the foregoing contested information, the appellant failed to adduce proof
that the information was material or favorable. The appellant’s complaints as to the
favorability of the evidence are speculative at best. Most of the contested information could
have been discovered by the appellant with a little investigation. As the trial court noted, the
State was not required to perform the appellant’s investigation for him. The appellant is not
entitled to relief on this basis.

                                    B. Miranda Violation



                                              -7-
        The appellant argues that the State violated his Fifth Amendment rights by asking him
questions during the DUI stop. Specifically, the appellant contends that because Officer
Shelton had his gun drawn when approaching the appellant’s vehicle, the stop was turned
into a custodial detention requiring Miranda warnings. On the first day of trial, the appellant
filed a motion to suppress statements he made during the DUI stop because he was not
apprised of his Miranda rights. Defense counsel stated that he filed the motion following a
conversation with the appellant the week before trial. During the conversation, he learned
that the “stop itself . . . may, perhaps, have been full-blown custody from the start” and would
thus require Miranda warnings. The court noted that the case was almost two years old and
that the motion was untimely. However, the court advised the appellant that he could “take
the matter up at the time that the officer testifies.” The appellant did not raise the issue
during the officer’s testimony.

        Initially, the State contends that the appellant waived review of this issue by failing
to pursue a pretrial motion to suppress and by failing to raise the motion during the officer’s
testimony. We agree. Tennessee Rule of Criminal Procedure 12(b)(2)(C) provides that a
motion to suppress must be raised before trial. Additionally, the rule provides that a party
waives any objection by failing to comply with rules requiring the issue to be raised prior to
trial. Tenn. R. Crim. P. 12(f)(1). This court has explained that

              [t]he purpose of this rule is not only to avoid the unnecessary
              interruption and inefficiency in conducting jury trials caused by
              needlessly removing the jury from the courtroom for protracted
              suppression hearings, but also to ensure the right of the state to
              an appeal of an adverse ruling by the trial judge without placing
              the defendant twice in jeopardy.

State v. Randolph, 692 S.W.2d 37, 40 (Tenn. Crim. App. 1985). Moreover, “‘prior to trial’
means sometime earlier than ‘the day of the trial when the jury is waiting in the hall.’” State
v. Hamilton, 628 S.W.2d 742, 744 (Tenn. Crim. App. 1981). The trial court stated that
although the case had been pending for nearly two years, defense counsel had failed to
thoroughly interview his client until the week prior to trial when he finally learned the
circumstances of the stop. The appellant failed to demonstrate good cause for failing to raise
the issue earlier. Id. at 745. Accordingly, this issue is waived for failure to raise it prior to
trial. See Tenn. R. Crim. P. 12(b)(3) and (f).

                                      C. Prior Conviction

       As his final issue, the appellant argues that the State violated discovery by failing to
disclose a ten-page document detailing the appellant’s prior DUI conviction from Georgia.

                                               -8-
As proof of the appellant’s prior convictions, the State submitted a computer printout of the
appellant’s Tennessee driving record, which reflected that the appellant had prior DUI
convictions in Tennessee and Georgia. As further proof of his Georgia DUI conviction, the
State submitted a ten-page driving history from Georgia containing the appellant’s guilty
plea, the indictment, and the judgment of conviction. The appellant objected to both the
Tennessee driving record and the Georgia driving history, first noting that he had received
only an uncertified copy of the Tennessee driving record during discovery and second
arguing that he never received the ten-page document. The trial court overruled both
objections, finding that the Tennessee driving record was prima facie evidence of the
appellant’s prior convictions. At the motion for new trial hearing, the court stated that both
the Georgia document and the Tennessee driving record were properly certified and admitted
at trial.

        The appellant contends that because of the “late disclosure” of the driving records,
several objections were “missed.” For example, the appellant contends that he would have
challenged the certification of the Georgia document and complained about being furnished
with an uncertified copy of the Tennessee driving record. We note that the appellant’s
Tennessee driving record was submitted as a computer printout from the Tennessee
Department of Safety. Tennessee Code Annotated section 55-10-403(g)(3)(A) expressly
provides that “[n]otwithstanding any other rule of evidence or law to the contrary, in the
prosecution of second or subsequent offenders under this chapter the official driver record
maintained by the department and produced upon a certified computer printout shall
constitute prima facie evidence of the prior conviction.” The appellant does not assert that
there were any differences or inaccuracies in the uncertified copy he admittedly obtained
prior to trial and the certified copy entered as an exhibit at trial. After our review of the
record, we conclude that the appellant was properly on notice regarding this conviction and
that the State properly disclosed this evidence prior to trial. See Tenn. R. Crim. P. 12.3(a).
Accordingly, the appellant’s Tennessee driving record was properly admitted at trial.

        Next, we will address the appellant’s complaint regarding the ten-page document
which was offered as proof of the appellant’s prior DUI conviction in Georgia. We agree
with the State that regarding these Rule 16 and Brady complaints, the appellant has failed to
demonstrate the Georgia documents were in the State’s possession prior to trial, that the
documents were suppressed by the State, that the documents were beneficial to the defense,
or that his arguments regarding the authentication of the documents are material.

       We note that defense counsel, who was much aggrieved by what he perceived to be
continuing discovery violations, exhaustively pursued access to information from the State,
making numerous objections and motions concerning the State’s alleged failure to comply
with Rule 16 and Brady. During one hearing regarding such a complaint, the trial court

                                             -9-
observed that “apparently [the State] pick[s] you out, [defense counsel], as somebody not to
help, because no one else seems to have that problem.” During trial, the court also stated
“that a limited amount of research on defense’s side would have indicated, by talking to the
witness[es], by reviewing the affidavit of complaint, would have revealed” much of the
information defense counsel complained was not included in discovery. We agree with the
trial court. The indictment charged the appellant with DUI and noted that he had previously
been convicted of DUI in Fulton County, Georgia on January 5, 2004, and in Hamilton
County, Tennessee on December 7, 2005. The State’s notice to enhance listed these two
previous convictions as well. Therefore, the appellant was on notice that the convictions
would be used against him at trial, and he suffered no discernable prejudice from the delayed
disclosure of the ten-page document. See Tenn. R. Crim. P. 12.3(a); State v. Cottrell, 868
S.W.2d 673, 676-77 (Tenn. Crim. App. 1992).

        The appellant also maintains that the Georgia driving history was not properly
certified for the following reasons:

              1. “The first page, which purports to be a certification
              according to the Acts of Congress, is defective in that the third
              and final entry which purports to certify the attestation of A.L.
              Thompson . . . and his signature, was attested to on August 15,
              2007, some seven days prior to A.L. Thompson signing the
              document on August 22, 2007.”

              2. “[I]t does not appear, at least on the copies, to bear what may
              be referred to as a seal.”

              3. On the document entitled “Plea and Verdict[,] . . . [n]o
              count numbers are indicated and no additional charges are listed.
              . . . The line for the defendant to sign however is blank.”

              4. The Georgia documents “appl[y] to multiple charges. . . .
              [A]reas . . . use capital A and capital B descriptions but do not
              identify what they refer to.”

Despite the appellant’s numerous complaints about the document, we conclude that the
document is properly verified. See Tenn. R. Evid. 902.

      Rule 902 provides that the following types of evidence do not require extrinsic
evidence of authenticity:



                                             -10-
              (1) Domestic Public Documents Under Seal. A document
              bearing a seal purporting to be that of the State of Tennessee,
              the United States (or of any other state, district, commonwealth,
              territory, or insular possession thereof, or the Panama Canal
              Zone, or the Trust Territory of the Pacific Islands), or of a
              political subdivision, department, office, or agency thereof, and
              a signature purporting to be an attestation or execution.

              ....

              (4) Certified Copies of Public Records. A copy of an official
              record or report or entry therein, or of a document authorized by
              law to be recorded or filed and actually recorded or filed in a
              public office (including data compilations in any form), certified
              as correct by the custodian or other person authorized to make
              the certification, by certificate complying with paragraph (1),
              (2), or (3) of this rule or complying with any Act of Congress or
              the Tennessee Legislature or rule prescribed by the Tennessee
              Supreme Court.

Tenn. R. Evid. 902(1) and (4). Contrary to the appellant’s claim, the ten-page document
bears, on each page, a seal. On one page, the seal is attested to by both the Deputy Clerk of
Fulton County, Georgia, and of A.L. Thompson, “Judge of the State Court of Fulton County,
Georgia.” The documents reflect that the appellant was charged with and pled guilty to
running a red light and two counts of DUI, which all merged into a single DUI count. The
attached guilty plea was signed by the appellant and his attorney. Also attached is a
judgment of conviction which reflects that counts “A, B2” were merged with count “B1.”
The documents all reflect the same case number. Accordingly, we conclude these documents
were facially valid. See State v. Danny Ralph Troutman, No. E2007-01536-CCA-R3-CD,
2008 WL 4756874, at **4-7 (Tenn. Crim. App. at Knoxville, Oct. 30, 2008). The appellant
is not entitled to relief on this basis.

                                      III. Conclusion

      In sum, we conclude that the trial court properly ruled on the appellant’s Rule
16/Brady motions, his suppression motion, and the admissibility of his prior DUI convictions.
Accordingly, we affirm the judgment of the trial court.

                                                    ___________________________________
                                                    NORMA McGEE OGLE, JUDGE

                                             -11-